— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered February 27, 1984, convicting him of murder in the second degree (two counts), and rape in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Several of the remarks of the prosecutor in his summation which are now being challenged on appeal were either not objected to at trial, or the objections were sustained by the trial court. The defense counsel did not request any curative instructions nor did he move for a mistrial. Therefore, with respect to those comments no error of law was preserved for our appellate review (CPL 470.05 [2]; People v Medina, 53 NY2d 951; People v Baldo, 107 AD2d 751). The statements of the prosecutor which were objected to and as to which the objections were not sustained, did not exceed the broad bounds of rhetorical comment permissible in closing argument (see, People v Galloway, 54 NY2d 396; People v Roopchand, 107 AD2d 35, affd 65 NY2d 837).
A review of the evidence in the light most favorable to the defendant supports the trial court’s denial of the defendant’s request to have the jury instructed with respect to intoxication and certain lesser included offenses, since there was insufficient evidence of intoxication for a reasonable person to entertain a doubt as to the element of intent on that basis *724(see, People v Farnsworth, 65 NY2d 734; People v Perry, 61 NY2d 849; People v Carter, 115 AD2d 551).
Although the indictment did not charge the defendant with having acted in concert, the trial court properly permitted proof to be adduced at trial establishing that other individuals participated in the commission of the crimes and charged the jury on accessorial liability (see, People v Monahan, 114 AD2d 380, lv denied 67 NY2d 654; People v Wilczynski, 97 Misc 2d 307).
We find the defendant’s remaining contentions to be unpreserved for appellate review (CPL 470.05 [2]). Mangano, J. P., Lawrence, Weinstein and Rubin, JJ., concur.